DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 28 January 2021 to the Non-Final Office Action dated 29 October 2020 is acknowledged.  
Amended claims, dated 28 January 2021 have been entered into the record.

Status of the Claims
Claims 1, 8, 16-17, 25, 33, 41 and 52-64 are allowed. 
Claims 2-7, 9-15, 18-24, 26-32, 34-40 and 42-51 were cancelled by the Applicant.
Examiner’s Response
All of the outstanding objections and rejections are overcome in view of the present amendment for the reasons set forth in Applicant’s response.
A comprehensive search of all the presently pending claims has been completed.
The seven prior art references made of record by Examiner in the interview summary dated 26 January 2021 are excluded by the present amendment for the reasons set forth in Applicant’s response. 
The Examiner contacted Applicant’s representative to resolve a newly identified prior art issue and to clarify the scope of independent claim 1, see the Interview summary.  Agreement was reached as to an Examiner’s amendment.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with James P. McParland on 11 February 2021.  This amendment places the application in condition for allowance by excluding prior art and clarifying the scope.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 1, after the phrase “R2 is”;
in the second row of listed structural formulae, DELETE the first two structural formulae; and 
after the listing of structural formulae, DELETE the phrase “a trifluoromethyl substituted aryl” and INSERT the phrase --an aryl substituted with one or more trifluoromethyl groups--; as shown below:

1. (Currently Amended) A compound according to Formula I:

    PNG
    media_image1.png
    490
    449
    media_image1.png
    Greyscale

 or a pharmaceutically acceptable salt thereof; 
wherein: 
1 is isopropyl; 
R2 is

    PNG
    media_image2.png
    651
    948
    media_image2.png
    Greyscale

or an aryl substituted with one or more trifluoromethyl groups;
R3 is H;
or –N(R2)(R3) is 
    PNG
    media_image3.png
    237
    303
    media_image3.png
    Greyscale

R4 is unsubstituted thiophenyl, unsubstituted pyridinyl, unsubstituted oxazolyl, or unsubstituted thiazolyl; and
X1 is -C(O)-, -C(NH)-, -C(S)-, or -S(O)2-.
Election/Restrictions
Claims 1, 8, 16-17, 52-54 and 57-59 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25, 33, 41, 55-56 and 60-64, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-II as set forth in the Office action mailed on 28 August 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to novel compounds according to generic formula (I) as set forth in independent claims 1 and 52, compositions and methods of use which correlate to the demonstrated antiviral functional activities of the compounds, see pages 36-61 of the specification.  The Markush formulae set forth in independent claims 1 and 52 each require a combination of structural features which is not reasonable taught or suggested in the prior art.  The closest prior art is represented by: (i) the structurally related compounds disclosed in a number of database records as part of chemical library type collections (several were cited, such as RN 949346-97-8, etc); and (ii) the reference WO2013188848 (of record) which teaches related compounds having the same utility.  
Regarding the database records, while these references disclose closely related structures to those claimed, they do not provide any particular reasons that would lead one of ordinary skill in the art to make the required structural modifications that would lead to a claimed compound.  For example the references do not teach or suggest any particular utility and at best suggest that the compounds might be useful generally to screen for interesting activity in unspecified bioassays, etc.  The instant compounds are therefore non-obvious over these records.  The compounds disclosed in the database records PubChem CID 46677301 and Chemical Abstracts RN 1011000-68-2 are made of record on the attached PTO-892.  PubChem CID 46677301 (identical to instant compound JX-052 at page 22 of the specification) has been excluded from claim 1 by the above Examiner’s amendment. RN 1011000-68-2 is not within the scope of claim 1 since it has a phenyl, substituted with both an acetylamino and a trifluoromethyl group, as instant R2.  This is not “an aryl substituted with one or more trifluoromethyl groups” since as claimed this aryl group cannot have other substituents attached to it in addition to the specified one or more trifluoromethyl groups.
Regarding WO2013188848, this reference discloses several closely related species and broadly teaches a genus which overlaps in part with the instant claims. However, there are no particular reasons why one of ordinary skill in the art would select any instantly claimed species or a sub-genus of such compounds from among the multitude of compounds generically taught in the reference.  See the broad generic teachings regarding “Pyrazolo[3,4-b]pyridine compounds and derivative(s)” at pages 24-27 and the exemplified species listed in table I at pages 52-59.  Compound 1 at page 52 is representative and is shown below:

    PNG
    media_image4.png
    521
    539
    media_image4.png
    Greyscale

This compound differs in that it has a substituted aryl as instant R2 which is not in scope of either independent claim 1 or 52.  
In this regard, see the generic reference teachings for the “R1” variable of the reference formula I at pages 24-25:

    PNG
    media_image5.png
    313
    266
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    303
    590
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    79
    559
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    36
    195
    media_image8.png
    Greyscale

The definition of the reference R1 moiety very generically encompasses some of the R2 moieties listed in claim 1.  However, the reference teachings provide no particular reason why the necessary values for each of the reference R4, R5, R6 and/or R8 variable structural elements would be selected together with the appropriate values for the reference R2 and R3 moieties, from among all the possible values, and all the isomeric variants possible.  For example, the reference provides 21 example pyrazolo[3,4-b]pyridine species, none of which are within the scope of the present claims and also provides numerous other quinoline, benzimidazole, benzodioxane, quinazolinone, pyrimidine, benzoic acid, furamide, imidazo[1,2-a]pyrazine and other assorted compounds with the same utility in the tables of examples.  The antiviral test data for the compounds does not provide any reason why any one of these compounds or any one particular type of the compounds would be selected and modified in any specific way to attain similar or better antiviral activity, much less in such a way that would lead to a claimed compound.  For instance, compound 1, shown above, has the most potent IC50 among the tested pyrazolo[3,4-b]pyridine examples in table 2 at pages 60-61 and it differs from a claimed compound in multiple ways.
The instant R2 groups are not reasonably suggested by these generic teachings and there are no particular reasons why such compounds would be provided for in view of the reference disclosure and the prior art of record.
The instant claims are allowable for at least these reasons.

Conclusion
	Claims 1, 8, 16-17, 25, 33, 41 and 52-64 (renumbered claims 1-20) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625